757 N.W.2d 454 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Genmonte Raymonne GAITHER, Defendant-Appellant.
Docket No. 136613. COA No. 280416.
Supreme Court of Michigan.
November 25, 2008.

Order
On order of the Court, the application for leave to appeal the April 18, 2008 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion to remand and motion for appointment of counsel are DENIED.